Order unanimously affirmed without costs. Memorandum: Respondent argues that, because the parties’ son had been adjudicated emancipated, it was error to grant petitioner’s request to reinstate their son to unemancipated status and to reinstate respondent’s child support obligation. Respondent has cited no authority in support of his assertion that emancipation is irreversible notwithstanding a change in circumstances and that a person under age 21 who is a full-time student cannot be entitled to child support. Permitting reversion to unemancipated status is consistent with the statutory principle that parents are responsible for the support of their dependent children until the children attain the age of 21 (see, Besharov, Practice Commentaries, McKinney’s Cons Laws of *959NY, Book 29A, Family Ct Act § 413, at 74). Findings of fact concerning the amount of child support were not required. The issue at the hearing was whether the parties’ son was emancipated or self-supporting; the amount of child support was not at issue. Contrary to his contention, respondent was not denied his right to be heard on the petition; the transcript of the hearing on the petition reflects his appearance. (Appeal from Order of Niagara County Family Court, Halpin, J.— Child Support.) Present — Pine, J. P., Balio, Lawton, Davis and Boehm, JJ.